DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (US 2017/0242126).
Regarding claim 1, Matsuo teaches an object monitoring system (fig. 1), comprising a distance measuring device (100) which generates, while repeating an imaging cycle having different imaging 5modes ([0045]), a distance image of a target space for each of the imaging modes ([0030]), and a computing device (104) which determines presence or absence of an object within a monitoring area set in the target space based on the distance image, wherein 10the computing device determines the presence or absence of the object within the monitoring area based on determination results as to whether or not a distance measurement value of each pixel in the distance image is valid and whether or not the distance 15measurement value is within the monitoring area each time the distance image is generated for each imaging mode ([0060]-[0070]).  Also see figs. 1-10A and [0023]-[0070].
Regarding claim 2, Matsuo further teaches wherein the computing device determines that the object is within the monitoring area when the 20determination results indicate that even a single pixel is genuine ([0060]-[0070]).
Regarding claims 3 and 4, Matsuo further teaches wherein the computing device stores the determination results as intrusion determination images, and determines 25presence or absence of the object within the monitoring area based on a composite intrusion determination image in which a prescribed number of the intrusion determination images are composited and further limitations as claimed (figs. 4, 12, [0062]-[0069], [0075] and [0082]).
Regarding claim 6, Matsuo further teaches wherein the prescribed number is the number of the imaging modes (fig. 4).
Regarding claim 9, Matsuo further teaches wherein the distance measurement value being valid means that the distance measuring device is capable of measuring distance, or that the distance measurement 35value is within an accuracy threshold ([0062]).
Allowable Subject Matter
Claims 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to further teach or fairly suggest the computing device stores the determination results as intrusion determination images, generates a composite intrusion determination image in which a 5prescribed number of the intrusion determination images are composited, stores determination results as to whether or not the distance measurement value of each pixel in the distance image is invalid as invalidity determination images, generates a composite invalidity 10determination image in which a prescribed number of the invalidity determination images are composited, and determines the presence or absence of the object within the monitoring area based on an integrated composite determination image in which the composite intrusion 15determination image and the composite invalidity determination image are composited as recited in claim 5; and the computing device outputs an invalidity determination signal when a prescribed invalid pixel group size is detected from the composite invalidity 30determination image as recited in claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
References: Xu et al. (US 2021/0088636); Tran (US 2020/0186751); Ulrich et al. (US 2020/0096637); Adam et al. (US 2015/0109414) and Moriizumi (US 2016/0075313) are cited because they are related to image monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2887